INTERVIEW SUMMARY CONTINUATION SHEET
Mr. Aleksynas requested the interview to discuss a proposed amendment to the claims (hereinafter the “Proposed Amendment”) and to discuss a new reissue declaration (hereinafter the “Proposed Declaration”), copies of which are attached hereto.
Examiners agree that the Proposed Declaration, particularly the error statement provided therein, would be sufficient to overcome the objection in the outstanding Office action.  Examiners further noted that the inventors need not sign the declaration, but rather could be signed by the assignee of the patent.
Examiners further agreed that the claim amendments in the Proposed Amendment would be sufficient to overcome the art rejections in the outstanding Office action.  However, Examiners did note some issues with the claims and further stated that further search and consideration would be required before any final determination of patentability could be made.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KENNETH WHITTINGTON whose telephone number is (571)272-2264.  The Examiner can normally be reached on 8:30am - 5:00pm, Monday - Friday.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Hetul Patel, SPE Art Unit 3992, can be reached at (571) 272-2184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

/HETUL B PATEL/Supervisory Patent Examiner, Art Unit 3992